Opinion issued May 21, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00315-CR
                              NO. 01-19-00316-CR
                              NO. 01-19-00317-CR
                              NO. 01-19-00318-CR
                            ———————————
              IN RE CLAYTON TUTTLE BROTHERS, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator Clayton Tuttle Brothers presented to this Court four pro se petitions

for writ of habeas corpus seeking reduction of bond, which were filed as four

separate original proceeding petitions for writ of habeas corpus.1 On May 9, 2019,


1
      The underlying cases are The State of Texas v. Clayton Tuttle Brothers, cause
      numbers 1487636, 1487637, 1487638, 1487639, pending in the 177th District Court
      of Harris County, Texas, the Honorable Robert Johnson presiding.
relator filed a document stating that these four petitions were meant to be

attachments to his four petitions for writ of mandamus and asked that we dismiss the

four habeas original proceedings.

      We grant relator’s request and dismiss the habeas original proceedings. The

Court has considered these four habeas petitions as support for his petitions for writ

of mandamus.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2